Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 1 of 22 Page ID #:218



   1   FEINBERG DAY KRAMER ALBERTI            KILPATRICK TOWNSEND &
   2   LIM TONKOVICH & BELLOLI LLP            STOCKTON LLP
       ROBERT F. KRAMER (SBN 181706)          BYRON R. CHIN (SBN 259846)
   3   rkramer@feinday.com                    bchin@kilpatricktownsend.com
   4   M. ELIZABETH DAY (SBN 177125)          9720 Wilshire Blvd PH
       eday@feinday.com                       Beverly Hills, CA 90212-2018
   5   577 Airport Blvd., Suite 250           Telephone: (310) 248-3830
   6   Burlingame, CA 94010                   Facsimile: (310) 860-0363
       Telephone: (650) 825-4300
   7                                          Attorneys for Defendants
       Facsimile: (650) 460-8443
                                              HiSense Electronics Manufacturing Co.
   8   Attorneys for Plaintiff                of America Corp., et al.
       Polaris PowerLED Technologies, LLC
   9
       [Additional Counsel listed following
  10
       signature page]
  11
                             UNITED STATES DISTRICT COURT
  12
  13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA

  14    POLARIS POWERLED                         Case No. 8:20-cv-00123-JVS (DFM)
        TECHNOLOGIES, LLC,
  15                                             STIPULATED PROTECTIVE
  16                Plaintiff,                   ORDER
  17               v.
        HISENSE ELECTRONICS
  18
        MANUFACTURING COMPANY OF
  19    AMERICA CORPORATION; HISENSE
        USA CORPORATION; HISENSE
  20
        INTERNATIONAL (HONG KONG)
  21    AMERICA INVESTMENT CO.,
        LIMITED (F/K/A HISENSE
  22
        INTERNATIONAL AMERICA
  23    HOLDINGS CO., LIMITED); HISENSE
        INTERNATIONAL (HK) CO.,
  24
        LIMITED; HISENSE INTERNATIONAL
  25    CO. LTD.; QINGDAO HISENSE
  26    ELECTRONICS CO. LTD. (F/K/A
        HISENSE ELECTRIC CO., LTD.); AND
  27    HISENSE CO., LTD.,
  28                Defendants.

                                                           STIP. PROTECTIVE ORDER
                                                     CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 2 of 22 Page ID #:219



   1   1.    PURPOSES AND LIMITATIONS
   2         Disclosure and discovery activity in this action are likely to involve
   3   production of confidential, proprietary, or private information for which special
   4   protection from public disclosure and from use for any purpose other than
   5   prosecuting this litigation may be warranted. This Order does not confer blanket
   6   protections on all disclosures or responses to discovery and the protection it affords
   7   from public disclosure and use extends only to the limited information or items that
   8   are entitled to confidential treatment under the applicable legal principles.
   9   2.    DEFINITIONS
  10         2.1    Challenging Party: a Party or Non-Party that challenges the
  11   designation of information or items under this Order.
  12         2.3    Counsel: Outside Counsel of Record (as well as their support staff).
  13         2.4    Designating Party: a Party or Non-Party that designates information or
  14   items that it produces in disclosures or in responses to discovery as “HIGHLY
  15   CONFIDENTIAL – ATTORNEYS' EYES ONLY,” or “HIGHLY
  16   CONFIDENTIAL – SOURCE CODE.”
  17         2.5    Disclosure or Discovery Material: all items or information, regardless
  18   of the medium or manner in which it is generated, stored, or maintained (including,
  19   among other things, testimony, transcripts, and tangible things), that are produced
  20   or generated in disclosures or responses to discovery in this matter.
  21         2.6    Expert: a person with specialized knowledge or experience in a matter
  22   pertinent to the litigation who (1) has been retained by a Party or its counsel to
  23   serve as an expert witness or as a consultant in this action, (2) is not a past or
  24   current employee of a Party, and (3) at the time of retention, is not anticipated to
  25   become an employee of a Party.
  26         2.7    “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
  27   Information or Items: extremely sensitive “Confidential Information or Items,”
  28   disclosure of which to another Party or Non-Party would create a substantial risk
                                                   2               STIP. PROTECTIVE ORDER
                                                             CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 3 of 22 Page ID #:220



   1   of serious harm that could not be avoided by less restrictive means. For clarity this
   2   designation shall include, at least, a Designating Party’s (1) non-public financial
   3   information, (2) employee’s non-public personal information, and (3) non-public
   4   commercial agreements, including license agreements.
   5         2.8    “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
   6   Items: extremely sensitive “Confidential Information or Items” representing
   7   computer code and associated comments and revision histories, formulas,
   8   engineering specifications, or schematics that define or otherwise describe in detail
   9   the algorithms or structure of software or hardware designs, disclosure of which to
  10   another Party or Non-Party would create a substantial risk of serious harm that
  11   could not be avoided by less restrictive means.
  12         2.9    Non-Party: any natural person, partnership, corporation, association, or
  13   other legal entity not named as a Party to this action.
  14         2.10 Outside Counsel of Record: attorneys who are not employees of a
  15   party to this action but are retained to represent or advise a party to this action and
  16   have appeared in this action on behalf of that party or are affiliated with a law firm
  17   which has appeared on behalf of that party.
  18         2.11 Party: any party to this action, including all of its officers, directors,
  19   employees, consultants, retained experts, and Outside Counsel of Record (and their
  20   support staffs).
  21         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
  22   Discovery Material in this action.
  23         2.13    Professional Vendors: persons or entities that provide litigation
  24   support services (e.g., photocopying, videotaping, translating, preparing exhibits or
  25   demonstrations, and organizing, storing, or retrieving data in any form or medium)
  26   and their employees and subcontractors.
  27         2.14 Protected Material: any Disclosure or Discovery Material that is
  28   designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
                                                  3               STIP. PROTECTIVE ORDER
                                                            CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 4 of 22 Page ID #:221



   1   “HIGHLY CONFIDENTIAL – SOURCE CODE.”
   2         2.15 Receiving Party: a Party that receives Disclosure or Discovery
   3   Material from a Producing Party.
   4   3.    SCOPE
   5         The protections conferred by this Order cover not only Protected Material (as
   6   defined above), but also (1) any information copied or extracted from Protected
   7   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
   8   and (3) any testimony, conversations, or presentations by Parties or their Counsel
   9   that might reveal Protected Material. However, the protections conferred by this
  10   Order do not cover the following information: (a) any information that is in the
  11   public domain at the time of disclosure to a Receiving Party or becomes part of the
  12   public domain after its disclosure to a Receiving Party as a result of publication not
  13   involving a violation of this Order, including becoming part of the public record
  14   through trial or otherwise; and (b) any information known to the Receiving Party
  15   prior to the disclosure or obtained by the Receiving Party after the disclosure from a
  16   source who obtained the information lawfully and under no obligation of
  17   confidentiality to the Designating Party. Any use of Protected Material at trial shall
  18   be governed by a separate agreement or order.
  19   4.    DURATION
  20         Even after final disposition of this litigation, the confidentiality obligations
  21   imposed by this Order shall remain in effect until a Designating Party agrees
  22   otherwise in writing or a court order otherwise directs. Final disposition shall be
  23   deemed to be the later of (1) dismissal of all claims and defenses in this action, with
  24   or without prejudice; and (2) final judgment herein after the completion and
  25   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action,
  26   including the time limits for filing any motions or applications for extension of time
  27   pursuant to applicable law.
  28   5.    DESIGNATING PROTECTED MATERIAL
                                                  4               STIP. PROTECTIVE ORDER
                                                            CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 5 of 22 Page ID #:222



   1         5.1    Exercise of Restraint and Care in Designating Material for Protection.
   2   Each Party or Non-Party that designates information or items for protection under
   3   this Order must take care to limit any such designation to specific material that
   4   qualifies under the appropriate standards. To the extent it is practical to do so, the
   5   Designating Party must designate for protection only those parts of material,
   6   documents, items, or oral or written communications that qualify – so that other
   7   portions of the material, documents, items, or communications for which protection
   8   is not warranted are not swept unjustifiably within the ambit of this Order.
   9         Mass, indiscriminate, or routinized designations are prohibited. Designations
  10   that are shown to be clearly unjustified or that have been made for an improper
  11   purpose (e.g., to unnecessarily encumber or retard the case development process or
  12   to impose unnecessary expenses and burdens on other parties) expose the
  13   Designating Party to sanctions.
  14         If it comes to a Designating Party’s attention that information or items that it
  15   designated for protection do not qualify for protection at all or do not qualify for the
  16   level of protection initially asserted, that Designating Party must promptly notify all
  17   other Parties that it is withdrawing the mistaken designation.
  18         5.2    Manner and Timing of Designations. Except as otherwise provided in
  19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
  20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
  21   under this Order must be clearly so designated before the material is disclosed or
  22   produced.
  23         Designation in conformity with this Order requires:
  24         (a) for information in documentary form (e.g., paper or electronic documents,
  25   transcripts of depositions or other pretrial or trial proceedings), that the Producing
  26   Party affix the legend “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  27   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” to each page that
  28   contains protected material. If only a portion or portions of the material on a page
                                                  5               STIP. PROTECTIVE ORDER
                                                            CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 6 of 22 Page ID #:223



   1   qualifies for protection, the Producing Party also must clearly identify the protected
   2   portion(s) (e.g., by making appropriate markings in the margins) and must specify,
   3   for each portion, the level of protection being asserted.
   4         A Party or Non-Party that makes original documents or materials available
   5   for inspection need not designate them for protection until after the inspecting Party
   6   has indicated which material it would like copied and produced. During the
   7   inspection and before the designation, all of the material made available for
   8   inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   9   ONLY.” After the inspecting Party has identified the documents it wants copied
  10   and produced, the Producing Party must determine which documents, or portions
  11   thereof, qualify for protection under this Order. Then, before producing the
  12   specified documents, the Producing Party must affix the appropriate legend
  13   (“HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
  14   CONFIDENTIAL – SOURCE CODE”) to each page that contains Protected
  15   Material. If only a portion or portions of the material on a page qualifies for
  16   protection, the Producing Party also must clearly identify the protected portion(s)
  17   (e.g., by making appropriate markings in the margins) and must specify, for each
  18   portion, the level of protection being asserted.
  19         (b) for testimony given in deposition or in other pretrial or trial proceedings,
  20   that the Designating Party identify on the record, before the close of the deposition,
  21   hearing, or other proceeding, all protected testimony and specify the level of
  22   protection being asserted. When it is impractical to identify separately each portion
  23   of testimony that is entitled to protection and it appears that substantial portions of
  24   the testimony may qualify for protection, the Designating Party may invoke on the
  25   record (before the deposition, hearing, or other proceeding is concluded) a right to
  26   have up to 21 days to identify the specific portions of the testimony as to which
  27   protection is sought and to specify the level of protection being asserted. Only those
  28   portions of the testimony that are appropriately designated for protection within the
                                                  6               STIP. PROTECTIVE ORDER
                                                            CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 7 of 22 Page ID #:224



   1   21 days shall be covered by the provisions of this Protective Order. Alternatively, a
   2   Designating Party may specify, at the deposition or up to 21 days afterwards if that
   3   period is properly invoked, that the entire transcript shall be treated as “HIGHLY
   4   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”
   5         Parties shall give the other parties notice if they reasonably expect a
   6   deposition, hearing, or other proceeding to include Protected Material so that the
   7   other parties can ensure that only authorized individuals who have signed the
   8   “Acknowledgment and Agreement to Be Bound” (Exhibit A) are present at those
   9   proceedings. The use of a document as an exhibit at a deposition shall not in any
  10   way affect its designation as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
  11   ONLY.”
  12         Transcripts containing Protected Material shall have an obvious legend on
  13   the title page that the transcript contains Protected Material, and the title page shall
  14   be followed by a list of all pages (including line numbers as appropriate) that have
  15   been designated as Protected Material and the level of protection being asserted by
  16   the Designating Party. The Designating Party shall inform the court reporter of
  17   these requirements. Any transcript that is prepared before the expiration of a 21-day
  18   period for designation shall be treated during that period as if it had been designated
  19   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless
  20   otherwise agreed. After the expiration of that period, the transcript shall be treated
  21   only as actually designated.
  22         (c) for information produced in some form other than documentary and for
  23   any other tangible items, that the Producing Party affix in a prominent place on the
  24   exterior of the container or containers in which the information or item is stored the
  25   legend “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
  26   “HIGHLY CONFIDENTIAL – SOURCE CODE.” If only a portion or portions of
  27   the information or item warrant protection, the Producing Party, to the extent
  28   practicable, shall identify the protected portion(s) and specify the level of protection
                                                   7              STIP. PROTECTIVE ORDER
                                                            CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 8 of 22 Page ID #:225



   1   being asserted.
   2         5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   3   failure to designate qualified information or items does not, standing alone, waive
   4   the Designating Party’s right to secure protection under this Order for such
   5   material. Upon timely correction of a designation, the Receiving Party must make
   6   reasonable efforts to assure that the material is treated in accordance with the
   7   provisions of this Order.
   8   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
   9         6.1    Timing of Challenges. Any Party or Non-Party may challenge a
  10   designation of confidentiality at any time. Unless a prompt challenge to a
  11   Designating Party’s confidentiality designation is necessary to avoid foreseeable,
  12   substantial unfairness, unnecessary economic burdens, or a significant disruption or
  13   delay of the litigation, a Party does not waive its right to challenge a confidentiality
  14   designation by electing not to mount a challenge promptly after the original
  15   designation is disclosed.
  16         6.2    Meet and Confer. The Challenging Party shall initiate the dispute
  17   resolution process by providing written notice of each designation it is challenging
  18   and describing the basis for each challenge. To avoid ambiguity as to whether a
  19   challenge has been made, the written notice must recite that the challenge to
  20   confidentiality is being made in accordance with this specific paragraph of the
  21   Protective Order. The parties shall attempt to resolve each challenge in good faith
  22   and must begin the process by conferring directly (in voice to voice dialogue; other
  23   forms of communication are not sufficient) within 14 days of the date of service of
  24   notice. In conferring, the Challenging Party must explain the basis for its belief that
  25   the confidentiality designation was not proper and must give the Designating Party
  26   an opportunity to review the designated material, to reconsider the circumstances,
  27   and, if no change in designation is offered, to explain the basis for the chosen
  28   designation. A Challenging Party may proceed to the next stage of the challenge
                                                  8               STIP. PROTECTIVE ORDER
                                                            CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 9 of 22 Page ID #:226



   1   process only if it has engaged in this meet and confer process first or establishes
   2   that the Designating Party is unwilling to participate in the meet and confer process
   3   in a timely manner.
   4         6.3    Judicial Intervention. If the Parties cannot resolve a challenge without
   5   court intervention, the Challenging Party may file a motion challenging a
   6   confidentiality designation within 14 days of the parties agreeing that the meet and
   7   confer process will not resolve their dispute, if there is good cause for doing so,
   8   including a challenge to the designation of a deposition transcript or any portions
   9   thereof. Any motion brought pursuant to this provision must be accompanied by a
  10   competent declaration affirming that the movant has complied with the meet and
  11   confer requirements imposed by the preceding paragraph.
  12         The burden of persuasion in any such challenge proceeding shall be on the
  13   Designating Party. Frivolous challenges and those made for an improper purpose
  14   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  15   expose the Challenging Party to sanctions. All parties shall continue to afford the
  16   material in question the level of protection to which it is entitled under the
  17   Producing Party’s designation until the court rules on the challenge.
  18   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
  19         7.1    Basic Principles. A Receiving Party may use Protected Material that is
  20   disclosed or produced by another Party or by a Non-Party in connection with this
  21   case only for prosecuting, defending, or attempting to settle this litigation. Such
  22   Protected Material may be disclosed only to the categories of persons and under the
  23   conditions described in this Order. When the litigation has been terminated, a
  24   Receiving Party must comply with the provisions of section 15 below (FINAL
  25   DISPOSITION).
  26         Protected Material must be stored and maintained by a Receiving Party at a
  27   location and in a secure manner that ensures that access is limited to the persons
  28   authorized under this Order.
                                                  9               STIP. PROTECTIVE ORDER
                                                            CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 10 of 22 Page ID #:227



    1         7.2.   Intentionally blank.
    2         7.3    Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
    3   ONLY” and “HIGHLY CONFIDENTIAL – SOURCE CODE” Information or
    4   Items. Unless otherwise ordered by the court or permitted in writing by the
    5   Designating Party, a Receiving Party may disclose any information or item
    6   designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
    7   “HIGHLY CONFIDENTIAL – SOURCE CODE” only to:
    8         (a) the Receiving Party’s Outside Counsel of Record in this action, as well
    9   as employees of said Outside Counsel of Record to whom it is reasonably necessary
   10   to disclose the information for this litigation and who have signed the
   11   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit
   12   A;
   13         (b) Experts of the Receiving Party (1) to whom disclosure is reasonably
   14   necessary for this litigation, (2) who have signed the “Acknowledgment and
   15   Agreement to Be Bound” (Exhibit A), and (3) as to whom the procedures set forth
   16   in paragraph 7.4(a)(2), below, have been followed;
   17         (c) the court and its personnel;
   18         (d) court reporters and their staff, professional jury or trial consultants,
   19   and Professional Vendors to whom disclosure is reasonably necessary for this
   20   litigation and who have signed the “Acknowledgment and Agreement to Be
   21   Bound” (Exhibit A); and
   22         (e) the author or recipient of a document containing the information or a
   23   custodian or other person who otherwise possessed or knew the information.
   24         (f) during their depositions, witnesses in the action to whom disclosure is
   25   reasonably necessary and who have signed the “Acknowledgment and Agreement
   26   to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
   27   ordered by the court. Pages of transcribed deposition testimony or exhibits to
   28   depositions that reveal Protected Material must be separately bound by the court
                                                   10              STIP. PROTECTIVE ORDER
                                                             CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 11 of 22 Page ID #:228



    1   reporter and may not be disclosed to anyone except as permitted under this
    2   Protective Order.
    3         7.4 Procedures for Approving or Objecting to Disclosure of “HIGHLY
    4   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
    5   CONFIDENTIAL – SOURCE CODE” Information or Items to Experts.
    6         (a) Unless otherwise ordered by the court or agreed to in writing by the
    7   Designating Party, a Party that seeks to disclose to an Expert (as defined in this
    8   Order) any information or item that has been designated “HIGHLY
    9   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
   10   CONFIDENTIAL – SOURCE CODE” pursuant to paragraph 7.3(c) first must
   11   make a written request to the Designating Party that (1) requesting permission to
   12   disclose to the Expert “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   13   ONLY” or “HIGHLY CONFIDENTIAL – SOURCE CODE” information, (2) sets
   14   forth the full name of the Expert and the city and state of his or her primary
   15   residence, (3) attaches a copy of the Expert’s current resume, (4) identifies the
   16   Expert’s current employer(s), (5) identifies each person or entity from whom the
   17   Expert has received compensation or funding for work in his or her areas of
   18   expertise or to whom the expert has provided professional services, including in
   19   connection with a litigation, at any time during the preceding five years1, and (6)
   20   identifies (by name and number of the case, filing date, and location of court) any
   21   litigation in connection with which the Expert has offered expert testimony,
   22   including through a declaration, report, or testimony at a deposition or trial, during
   23   the preceding five years.
   24         (b) A Party that makes a request and provides the information specified in
   25   1
         If the Expert believes any of this information is subject to a confidentiality
   26   obligation to a third-party, then the Expert should provide whatever information the
   27   Expert believes can be disclosed without violating any confidentiality agreements,
        and the Party seeking to disclose to the Expert shall be available to meet and confer
   28   with the Designating Party regarding any such engagement
                                                  11                STIP. PROTECTIVE ORDER
                                                            CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 12 of 22 Page ID #:229



    1   the preceding respective paragraphs may disclose the subject Protected Material to
    2   the identified Expert unless, within 7 days of delivering the request, the Party
    3   receives a written objection from the Designating Party. Any such objection must
    4   set forth in detail the grounds on which it is based.
    5         (c) A Party that receives a timely written objection must meet and confer
    6   with the Designating Party (through direct voice to voice dialogue) to try to resolve
    7   the matter by agreement within five days of the written objection. If no agreement
    8   is reached, the Party seeking to make the disclosure to the Expert may file a motion
    9   seeking permission from the court to do so. Any such motion must describe the
   10   circumstances with specificity, set forth in detail the reasons why disclosure to the
   11   Expert is reasonably necessary, assess the risk of harm that the disclosure would
   12   entail, and suggest any additional means that could be used to reduce that risk. In
   13   addition, any such motion must be accompanied by a competent declaration
   14   describing the parties’ efforts to resolve the matter by agreement (i.e., the extent
   15   and the content of the meet and confer discussions) and setting forth the reasons
   16   advanced by the Designating Party for its refusal to approve the disclosure.
   17         In any such proceeding, the Party opposing disclosure to the Expert shall
   18   bear the burden of proving that the risk of harm that the disclosure would entail
   19   (under the safeguards proposed) outweighs the Receiving Party’s need to disclose
   20   the Protected Material to its Expert.
   21   8.    PROSECUTION BAR
   22         Absent written consent from the Producing Party, any individual who
   23   receives access to “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”
   24   or “HIGHLY CONFIDENTIAL – SOURCE CODE” information shall not be
   25   involved in the prosecution of patents or patent applications relating to the subject
   26   matter of this action, including without limitation the patents asserted in this action
   27   and any patent or application claiming priority to or otherwise related to the patents
   28   asserted in this action, before any foreign or domestic agency, including the United
                                                  12                  STIP. PROTECTIVE ORDER
                                                                CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 13 of 22 Page ID #:230



    1   States Patent and Trademark Office (“the Patent Office”). For purposes of this
    2   paragraph, “prosecution” includes directly or indirectly drafting, amending,
    3   advising, or otherwise affecting the scope or maintenance of patent claims. To
    4   avoid any doubt, “prosecution” as used in this paragraph does not include
    5   representing a party in which a patent is challenged before a domestic or foreign
    6   agency (including, but not limited to, a reissue protest, ex parte reexamination or
    7   inter partes reexamination). This Prosecution Bar shall begin when access to
    8   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
    9   CONFIDENTIAL – SOURCE CODE” information is first received by the affected
   10   individual and shall end two (2) years after final termination of this action.
   11   9.    SOURCE CODE
   12         (a) To the extent production of source code becomes necessary in this
   13   case, a Producing Party may designate source code as “HIGHLY CONFIDENTIAL
   14   – SOURCE CODE” if it comprises or includes confidential, proprietary or trade
   15   secret source code.
   16         (b) Protected Material designated as “HIGHLY CONFIDENTIAL –
   17   SOURCE CODE” shall be subject to all of the protections afforded to “HIGHLY
   18   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information, including the
   19   Prosecution Bar set forth in Paragraph 8, and may be disclosed only to the
   20   individuals to whom “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES
   21   ONLY” information may be disclosed, as set forth in Paragraphs 7.3 and 7.4.
   22         (c) Any source code produced in discovery shall be made available for
   23   inspection, in a format allowing it to be reasonably reviewed and searched, during
   24   normal business hours or at other mutually agreeable times. The source code shall
   25   be made available for inspection at Defendants’ counsel’s San Francisco offices.
   26   The source code shall be made available for inspection on a secured computer in a
   27   secured room without Internet access or network access to other computers, and the
   28   Receiving Party shall not copy, remove, or otherwise transfer any portion of the
                                                  13               STIP. PROTECTIVE ORDER
                                                             CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 14 of 22 Page ID #:231



    1   source code onto any recordable media or recordable device. The Producing Party
    2   may visually monitor the activities of the Receiving Party’s representatives during
    3   any source code review, but only to ensure that there is no unauthorized recording,
    4   copying, or transmission of the source code.
    5         (d) The Receiving Party may request paper copies of limited portions of
    6   source code that are reasonably necessary for the preparation of court filings,
    7   pleadings, expert reports, or other papers, or for deposition or trial, but shall not
    8   request paper copies for the purpose of reviewing the source code other than
    9   electronically as set forth in paragraph (c) in the first instance. The Producing Party
   10   shall provide all such source code in paper form within 48 hours, including bates
   11   numbers and the label “HIGHLY CONFIDENTIAL – SOURCE CODE.” The
   12   Producing Party may challenge the amount of source code requested in hard copy
   13   form pursuant to the dispute resolution procedure and timeframes set forth in
   14   Paragraph 6 whereby the Producing Party is the “Challenging Party” and the
   15   Receiving Party is the “Designating Party” for purposes of dispute resolution.
   16         (e) The Receiving Party shall maintain a record of any individual who has
   17   inspected any portion of the source code in electronic or paper form. The Receiving
   18   Party shall maintain all paper copies of any printed portions of the source code in a
   19   secured, locked area. The Receiving Party shall not create any electronic or other
   20   images of the paper copies and shall not convert any of the information contained in
   21   the paper copies into any electronic format. The Receiving Party shall only make
   22   additional paper copies if such additional copies are (1) necessary to prepare court
   23   filings, pleadings, or other papers (including a testifying expert’s expert report), (2)
   24   necessary for deposition, or (3) otherwise necessary for the preparation of its case.
   25   Any paper copies used during a deposition shall be retrieved by the Producing Party
   26   at the end of each day and must not be given to or left with a court reporter or any
   27   other unauthorized individual.
   28
                                                   14               STIP. PROTECTIVE ORDER
                                                              CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 15 of 22 Page ID #:232



    1   10.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
              IN OTHER LITIGATION
    2
              If a Party is served with a subpoena or a court order issued in other litigation
    3
        that compels disclosure of any information or items designated in this action as
    4
        “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or “HIGHLY
    5
        CONFIDENTIAL – SOURCE CODE,” that Party must:
    6
              (a) promptly notify in writing the Designating Party. Such notification
    7
        shall include a copy of the subpoena or court order;
    8
              (b) promptly notify in writing the party who caused the subpoena or order
    9
        to issue in the other litigation that some or all of the material covered by the
   10
        subpoena or order is subject to this Protective Order. Such notification shall include
   11
        a copy of this Protective Order; and
   12
              (c) cooperate with respect to all reasonable procedures sought to be
   13
        pursued by the Designating Party whose Protected Material may be affected.2
   14
              If the Designating Party timely seeks a protective order, the Party served with
   15
        the subpoena or court order shall not produce any information designated in this
   16
        action as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” or
   17
        “HIGHLY CONFIDENTIAL – SOURCE CODE” before a determination by the
   18
        court from which the subpoena or order issued, unless the Party has obtained the
   19
        Designating Party’s permission. The Designating Party shall bear the burden and
   20
        expense of seeking protection in that court of its confidential material – and nothing
   21
        in these provisions should be construed as authorizing or encouraging a Receiving
   22
        Party in this action to disobey a lawful directive from another court.
   23
   24   11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
              PRODUCED IN THIS LITIGATION
   25
   26   2
         The purpose of imposing these duties is to alert the interested parties to the
   27   existence of this Protective Order and to afford the Designating Party in this case an
        opportunity to try to protect its confidentiality interests in the court from which the
   28   subpoena or order issued.
                                                   15                 STIP. PROTECTIVE ORDER
                                                             CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 16 of 22 Page ID #:233



    1         (a) The terms of this Order are applicable to information produced by a
    2   Non-Party in this action and designated as “HIGHLY CONFIDENTIAL –
    3   ATTORNEYS’ EYES ONLY” or “HIGHLY CONFIDENTIAL – SOURCE
    4   CODE.” Such information produced by Non-Parties in connection with this
    5   litigation is protected by the remedies and relief provided by this Order. Nothing in
    6   these provisions should be construed as prohibiting a Non-Party from seeking
    7   additional protections.
    8         (b) In the event that a Party is required, by a valid discovery request, to
    9   produce a Non-Party’s confidential information in its possession, and the Party is
   10   subject to an agreement with the Non-Party not to produce the Non-Party’s
   11   confidential information, then the Party shall:
   12                1. promptly notify in writing the Requesting Party and the Non-
   13   Party that some or all of the information requested is subject to a confidentiality
   14   agreement with a Non-Party;
   15                2. promptly provide the Non-Party with a copy of the Protective
   16   Order in this litigation, the relevant discovery request(s), and a reasonably specific
   17   description of the information requested; and
   18                3. make the information requested available for inspection by the
   19   Non-Party.
   20         (c) If the Non-Party fails to object or seek a protective order from this
   21   court within 14 days of receiving the notice and accompanying information, the
   22   Receiving Party may produce the Non-Party’s confidential information responsive
   23   to the discovery request. If the Non-Party timely seeks a protective order, the
   24   Receiving Party shall not produce any information in its possession or control that
   25   is subject to the confidentiality agreement with the Non-Party before a
   26   determination by the court.3 Absent a court order to the contrary, the Non-Party
   27
        3
         The purpose of this provision is to alert the interested parties to the existence of
   28   confidentiality rights of a Non-Party and to afford the Non-Party an opportunity to
                                                  16                STIP. PROTECTIVE ORDER
                                                            CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 17 of 22 Page ID #:234



    1   shall bear the burden and expense of seeking protection in this court of its Protected
    2   Material.
    3   12.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    4   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
    5   Protected Material to any person or in any circumstance not authorized under this
    6   Protective Order, the Receiving Party must immediately (a) notify in writing the
    7   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
    8   all unauthorized copies of the Protected Material, (c) inform the person or persons
    9   to whom unauthorized disclosures were made of all the terms of this Order, and (d)
   10   request such person or persons to execute the “Acknowledgment and Agreement to
   11   Be Bound” that is attached hereto as Exhibit A.
   12
        13.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
   13          PROTECTED MATERIAL
   14          When a Producing Party gives notice to Receiving Parties that certain
   15   inadvertently produced material is subject to a claim of privilege or other
   16   protection, the obligations of the Receiving Parties are those set forth in Federal
   17   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
   18   whatever procedure may be established in an e-discovery order that provides for
   19   production without prior privilege review. Pursuant to Federal Rule of Evidence
   20   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
   21   of a communication or information covered by the attorney-client privilege or work
   22   product protection, the parties may incorporate their agreement in a stipulated
   23   protective order submitted to the court.
   24   14.    MISCELLANEOUS
   25          14.1 Right to Further Relief. Nothing in this Order abridges the right of any
   26   person to seek its modification by the court in the future.
   27
   28   protect its confidentiality interests in this court.
                                                     17              STIP. PROTECTIVE ORDER
                                                               CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 18 of 22 Page ID #:235



    1         14.2 Right to Assert Other Objections. No Party waives any right it
    2   otherwise would have to object to disclosing or producing any information or item
    3   on any ground not addressed in this Protective Order. Similarly, no Party waives
    4   any right to object on any ground to use in evidence of any of the material covered
    5   by this Protective Order.
    6         14.3 Export Control. Disclosure of Protected Material shall be subject to all
    7   applicable laws and regulations relating to the export of technical data contained in
    8   such Protected Material, including the release of such technical data to foreign
    9   persons or nationals in the United States or elsewhere. The Producing Party shall be
   10   responsible for identifying any such controlled technical data, and the Receiving
   11   Party shall take measures necessary to ensure compliance.
   12         14.4 Filing Protected Material. Without written permission from the
   13   Designating Party or a court order secured after appropriate notice to all interested
   14   persons, a Party may not file in the public record in this action any Protected
   15   Material.
   16   15.   FINAL DISPOSITION
   17         Within 60 days after the final disposition of this action, as defined in
   18   paragraph 4, each Receiving Party must return all Protected Material to the
   19   Producing Party or destroy such material. As used in this subdivision, “all Protected
   20   Material” includes all copies, abstracts, compilations, summaries, and any other
   21   format reproducing or capturing any of the Protected Material. Whether the
   22   Protected Material is returned or destroyed, the Receiving Party must submit a
   23   written certification to the Producing Party (and, if not the same person or entity, to
   24   the Designating Party) by the 60 day deadline that (1) identifies (by category, where
   25   appropriate) all the Protected Material that was returned or destroyed and (2)
   26   affirms that the Receiving Party has not retained any copies, abstracts,
   27   compilations, summaries or any other format reproducing or capturing any of the
   28   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                                  18              STIP. PROTECTIVE ORDER
                                                            CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 19 of 22 Page ID #:236



    1   archival copy of all pleadings, motion papers, trial, deposition, and hearing
    2   transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
    3   reports, attorney work product, and consultant and expert work product, even if
    4   such materials contain Protected Material. Any such archival copies that contain or
    5   constitute Protected Material remain subject to this Protective Order as set forth in
    6   Section 4.
    7   IT IS SO STIPULATED, through Counsel of Record.
    8
    9   Dated: April 20, 2020                       /s/ Robert F. Kramer
                                                    Robert F. Kramer
   10                                               Counsel for Plaintiff
   11
   12   Dated: April 20, 2020                       /s/ Matias Ferrario
   13                                               Matias Ferrario
                                                    Counsel for Defendants
   14
   15
   16   IT IS SO ORDERED that the foregoing Agreement is approved.
   17
   18   Dated: April 21, 2020                       ________________________
   19                                               Honorable Douglas F. McCormick
                                                    U.S. District Magistrate Judge
   20
   21
   22   Complete Counsel for Plaintiff:
   23   ROBERT F. KRAMER (Bar No. 181706)
        rkramer@feinday.com
   24   M. ELIZABETH DAY (Bar No. 177125)
   25   eday@feinday.com
        DAVID ALBERTI (Bar No. 220625)
   26   dalberti@feinday.com
   27   RUSSELL S. TONKOVICH (Bar No. 233280)
        rtonkovich@feinday.com
   28
                                                  19              STIP. PROTECTIVE ORDER
                                                            CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 20 of 22 Page ID #:237



    1   MARC BELLOLI (Bar No. 244290)
        mbelloli@feinday.com
    2   NICHOLAS V. MARTINI (Bar No. 237687)
    3   nmartini@feinday.com
        AIDAN M. BREWSTER (Bar No. 319691)
    4   abrewster@feinday.com
    5   FEINBERG DAY KRAMER ALBERTI
        LIM TONKOVICH & BELLOLI LLP
    6   577 Airport Blvd., Suite 250
    7   Burlingame, CA 94010
        Telephone: (650) 825-4300
    8   Facsimile: (650) 460-8443
    9
        Attorneys for Plaintiff
   10   Polaris PowerLED Technologies, LLC

   11   Complete Counsel for Defendant:
   12
        KILPATRICK TOWNSEND & STOCKTON LLP
   13   BYRON R. CHIN (State Bar No. 259846)
        bchin@kilpatricktownsend.com
   14
        9720 Wilshire Blvd PH
   15   Beverly Hills, CA 90212-2018
        Telephone: 310-248-3830
   16
        Facsimile: 310-860-0363
   17
        TAYLOR J. PFINGST (State Bar No. 316516)
   18
        TPfingst@kilpatricktownsend.com
   19   Two Embarcadero Center, Suite 1900
        San Francisco, CA 94111
   20
        Telephone: 415-576-0200
   21   Facsimile: 415-576-0300
   22
        MATIAS FERRARIO (pro hac vice to be filed)
   23   mferrario@kilpatricktownsend.com
        1001 West Fourth Street
   24
        Winston-Salem, NC 27101
   25   Telephone: 336 607 7300
   26   Facsimile: 336 607 7500

   27   Attorneys for Defendants
   28   Hisense Electronics Manufacturing Co. of America Corp. et al.

                                               20              STIP. PROTECTIVE ORDER
                                                         CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 21 of 22 Page ID #:238



    1                              ATTESTATION CLAUSE
    2         I, Robert F. Kramer, hereby attest that Matias Ferrario, attorney for
    3   Defendants, has provided his concurrence with the electronic filing of the document
    4   entitled STIPULATED [PROPOSED] PROTECTIVE ORDER.
    5
    6
        Dated: April 20, 2020                      /s/ Robert F. Kramer
    7                                              Robert F. Kramer
    8                                              Attorneys for Plaintiff,
                                                   Polaris PowerLED Technologies, LLC
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                 21              STIP. PROTECTIVE ORDER
                                                           CASE NO. 8:20-CV-00123-JVS-DFM
Case 8:20-cv-00123-JVS-DFM Document 31 Filed 04/21/20 Page 22 of 22 Page ID #:239



    1                                         EXHIBIT A
    2             ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
    3   I, __________________________ [print or type full name], of
    4   ________________________ [print or type full address], declare under penalty of
    5   perjury that I have read in its entirety and understand the Protective Order that was
    6   issued by the United States District Court for the Central District of California on
    7   _________ [date] in the case of Polaris PowerLED Technologies, LLC v. Hisense
    8   Electronics Manufacturing Company of America Corporation, et al., Case No.
    9   8:20-cv-00123-JVS (DFMx). I agree to comply with and to be bound by all the
   10   terms of this Protective Order, and I understand and acknowledge that failure to so
   11   comply could expose me to sanctions and punishment in the nature of contempt. I
   12   solemnly promise that I will not disclose in any manner any information or item
   13   that is subject to this Protective Order to any person or entity except in strict
   14   compliance with the provisions of this Order.
   15          further agree to submit to the jurisdiction of the United States District
   16   Court for the Central District of California for the purpose of enforcing the terms of
   17   this Protective Order, even if such enforcement proceedings occur after termination
   18   of this action.
   19          I hereby appoint __________________________________ [print or type full
   20   name] of _____________________________________________ [print or type full
   21   address and telephone number] as my California agent for service of process in
   22   connection with this action or any proceedings related to enforcement of this
   23   Protective Order.
   24   Date: ________________ Signature: ________________________________
   25                                      [signature]

   26                           Printed name: ______________________________
                                               [printed name]
   27
   28    City and State where sworn and signed: _________________________________

                                                   22              STIP. PROTECTIVE ORDER
                                                             CASE NO. 8:20-CV-00123-JVS-DFM
